Citation Nr: 1614582	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  10-01 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to a higher initial rating for service-connected status post arthroscopy of the right knee, currently 10 percent.  

3.  Entitlement to a higher initial rating for service-connected gastroesophageal reflux disease (GERD), currently 10 percent.

4.  Entitlement to an initial compensable rating for service-connected hemorrhoids.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. Becker, Counsel

INTRODUCTION

The Veteran served on active duty from July 1992 to October 2007.  

The current matter comes before the Board of Veterans' Appeals (Board) from a February 2008 (notice was not sent until March 2008) rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Among other things, service connection for bilateral hearing loss, a right hip condition, a left elbow condition, a left wrist condition, and a left arm and shoulder condition were denied therein.  Service connection also was granted and initial noncompensable (0 percent) ratings assigned for right knee status post arthroscopy, GERD, hemorrhoids, and erectile dysfunction effective October 17, 2007, the day after the Veteran's discharge from service.  He appealed each of these determinations.  In October 2012, he testified at a hearing before the undersigned Veterans Law Judge at the aforementioned RO.  

In November 2013, the Board dismissed the erectile dysfunction issue.  All other issues were remanded for additional development.  In a February 2014 rating decision, the Appeals Management Center (AMC) granted service connection for degenerative arthritis right sacroiliac joint, left elbow fracture, left wrist fracture, left shoulder arthritis, and left brachial plexus injury.  The benefit sought was granted for these issues, in other words.  They accordingly are no longer on appeal.  The AMC additionally increased the initial ratings for right knee status post arthroscopy and GERD to 10 percent effective October 17, 2007.  Each of these issues remains on appeal because an even higher initial rating is possible.  AB v. Brown, 6 Vet. App. 35 (1993).  Finally, the AMC granted a separate initial rating of 20 percent for right knee torn meniscus effective October 17, 2007.  The Veteran did not appeal this determination.  Review of his claims file shows that the Board can proceed by deciding the issues remaining on appeal at this time.  


FINDINGS OF FACT

1.  The Veteran does not have hearing loss that qualifies as a disability for VA purposes.

2.  The Veteran's status post arthroscopy of the right knee does not manifest recurrent subluxation or lateral instability, flexion limited to 45 degrees or less, or extension limited to 10 degrees or more.

3.  The Veteran's GERD manifests epigastric distress, reflux, nausea, dysphagia, pyrosis/heartburn, regurgitation, substernal arm or shoulder pain, vomiting, and melena, but it is not productive of considerable impairment of health.

4.  The Veteran's hemorrhoids recur frequently and manifest occasional blood spotting, but they are not large, thrombotic, irreducible, or involve excessive redundant tissue.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).

2.  The criteria for an initial rating higher than 10 percent for service-connected status post arthroscopy of the right knee have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 3.340, 3.341, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.15, 4.16, 4.19, 4.27, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5010, 5256-5263 (2015).  
3.  The criteria for an initial rating higher than 10 percent for service-connected GERD have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 3.340, 3.341, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.15, 4.16, 4.19, 4.27, 4.113, 4.114, Diagnostic Code 7346 (2015).  

4.  The criteria for an initial compensable rating for service-connected hemorrhoids have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 3.340, 3.341, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.15, 4.16, 4.19, 4.114, Diagnostic Code 7336 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

VA has a duty to notify a claimant seeking VA benefits.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  Notice must be provided prior to initial adjudication of the evidence necessary to substantiate the benefit(s) sought, that VA will seek to obtain, and that the claimant should submit.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Notice of how a ratings and an effective date will be assigned if service connection is granted finally must be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Neither the Veteran nor his representative has alleged any notice error, as required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  An October 2007 letter sent to them set forth the criteria for establishing service connection, the evidence required in this regard, as well as the Veteran's and VA's respective duties for obtaining evidence.  It also set forth how ratings and effective dates are assigned for disabilities found to be service-connected.  This was prior to initial adjudication via the February 2008 rating decision.  It is reiterated that service connection for status post arthroscopy of the right knee, GERD, and hemorrhoids was granted therein.  In other words, the initial benefit sought was granted for these issues.  No further notice, such as that for secondary issues like a higher initial rating, is required in this situation.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

In addition to the duty to notify, VA has a duty to assist a claimant seeking VA benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This includes, as suggested by the duty to notify, aiding the claimant in the procurement of relevant records whether they are in government custody or the custody of a private entity.  38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c)(1-3).  A VA medical examination also must be provided and/or a VA medical opinion procured when necessary for adjudication.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Service treatment records have been obtained by VA.  No VA treatment records have been obtained by VA.  This corresponds with the Veteran's hearing testimony of receiving only private medical care.  No pertinent private treatment records (there is one pertinent an issue not on appeal) have been submitted by him, however.  None have been obtained by VA because the Veteran has not adequately identified and authorized the release of any.  Indeed, he failed to respond to a November 2013 letter requesting such sent pursuant to the Board's remand.  In December 2007 and in December 2013, the Veteran underwent VA medical examinations.  Those in 2013 were as directed in the Board's remand.  Each examiner reviewed the claims file, interviewed and assessed the Veteran, and diagnosed the disability or disabilities present.  This decision is fully informed because of these actions.  As such, the examinations are adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Significantly, neither the Veteran nor his representative has identified any necessary assistance development that as of yet has not been completed.  No such uncompleted necessary assistance development otherwise is apparent.  VA's duties to notify and to assist, in sum, have been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio, 16 Vet. App. at 183.  There further has been at least substantial compliance with the Board's remand, as required.  Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); Stegall v. West, 11 Vet. App. 268 (1998).  Adjudication therefore may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

The issues on appeal finally must be explained and the submission of outstanding evidence must be suggested by the individual presiding over a hearing.  38 C.F.R. § 3.103(c)(2); Bryant, 23 Vet. App. at 488.  The undersigned identified all issues comprising the Veteran's appeal at the start of his hearing.  Next, his representative and the undersigned questioned him on the onset of his bilateral hearing loss.  They also questioned him on his symptoms with respect to his right knee, GERD, and hemorrhoids.  The undersigned finally explained that relating a current disability to service is of primary import for service connection, while the current severity is of primary import for a higher initial rating.  The submission of outstanding evidence was not suggested by the undersigned.  However, the Veteran was questioned on where he receives treatment for the aforementioned.  The Board's remand thereafter directed that attempts, which it is reiterated were ultimately unsuccessful, be made to obtain treatment records from the private facility he identified.  

II.  The Merits

Several rules govern the Board in making determinations on the merits.  Only the most salient evidence must be discussed even though all the evidence must be and thus has been reviewed.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Persuasive or unpersuasive evidence must be identified, however, and reasons must be provided for rejecting favorable evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994), Wilson v. Derwinski, 2 Vet. App. 614 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Both medical and lay or non-medical evidence may be discounted in light of its inherent characteristics and relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  When there is an approximate balance of positive and negative evidence, the claimant must be afforded the benefit of the doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

The Veteran is a lay person because there is no indication he has a medical background.  His reports about his symptoms and their effects are competent because they are personally experienced by him.  Layno v. Brown, 6 Vet. App. 465 (1994).  The credibility of competent lay reports is assessed by factors such as interest, bias, inconsistency, implausibility, bad character, malingering, desire for monetary gain, and witness demeanor.  Pond v. West, 12 Vet. App. 341 (1999); Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24 (1991).  The Veteran is interested as service connection and/or a higher initial rating equates to potential monetary gain, but his demeanor at the hearing did not reveal dishonesty.  Further, no inconsistency, implausibility, or malingering is found.  As such, his lay reports are credible as well as competent.

A.  Service Connection

Service connection means that an injury or disease resulting in disability was incurred in service, or if preexisting service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish direct service connection, there must be a current disability, the incurrence or aggravation of an injury or disease during service, and a nexus between them.  Hickson v. West, 12 Vet. App. 247 (1999); Barr, 21 Vet. App. at 303.  Direct service connection also may be established for any disease diagnosed after separation from service if it was incurred during service.  38 C.F.R. § 3.303(d).

For chronic diseases, service connection may be established if there was manifestation during and after service without an intercurrent cause.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology, though not treatment, after service is required if the disease was noted but not chronic or chronicity was questionable during service.  Id.; Savage v. Gober, 10 Vet. App. 488 (1997).  A rebuttable presumption of service connection exists when a veteran served 90 days or more during a period of war or after December 31, 1946, and the chronic disease manifested to a compensable degree within the first year after service.  38 U.S.C.A. §§ 1112, 1113, 1153; 38 C.F.R. §§ 3.307, 3.309.

Service connection can be granted, regardless of the theory of entitlement, only if there is a current disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Hearing loss is only a disability for VA purposes when the pure tone threshold at any frequency from 500 to 4000 Hertz is 40 decibels or greater, the pure tone threshold at at least three such frequencies is 26 decibels or greater, or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  To be current, a disability must be present near or at the time a claim is filed or at any time during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013); McClain v. Nicholson, 21 Vet. App. 319 (2007).  Here, the Veteran filed his claim in August 2007, just prior to his discharge from service.  

No hearing loss diagnosis is reflected in the Veteran's service treatment records, to include those dated around August 2007.  This corresponds with test results.  There are no speech recognition scores.  Pure tone thresholds consistently were below 26 decibels in both of the Veteran's ears at all frequencies from 500 to 4000 Hertz in January 2005, December 2005, and December 2006.  While a threshold ranging from 35 to 50 was obtained at the frequency of 6000 Hertz in his right ear on these occasions, this frequency is not for consideration in determining if there is a hearing loss disability for VA purposes.  At the December 2007 and December 2013 VA medical examinations, no hearing loss was diagnosed with respect to the Veteran's left ear.  Hearing loss in his right ear was diagnosed only at 6000 Hertz or higher.  These diagnoses once again correspond with test results.  

Indeed, speech recognition scores in both ears were 96 percent or higher at each examination.  The pure tone threshold in the Veteran's right ear at 6000 Hertz, a frequency which it is reiterated is not for consideration, was unreported at the former examination and 45 decibels at the latter examination.  At all frequencies from 500 to 4000 Hertz, the pure tone thresholds were below 26 decibels in both of his ears.  To the extent he reports hearing loss that qualifies as a disability for VA purposes notwithstanding the aforementioned, these reports are not competent.  A lay person is competent to diagnose a disability if competent to identify it, if describing symptoms that support a later medical diagnosis, or if there is a contemporaneous medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  No medical diagnosis exists.  It further is clear that a diagnosis requires analysis of test results.  Hearing loss for VA purposes is not a readily observable disability, in other words.
The preponderance of the evidence, in sum, is against finding that the Veteran has hearing loss that qualifies as a disability for VA purposes.  Service connection thus is denied.  In other words, it is unnecessary to proceed in considering whether the other criteria for establishing service connection have been met.  No discussion of the Veteran's noise exposure during service or of the opinion rendered at the December 2013 VA medical examination that his right ear hearing loss is related thereto accordingly will be undertaken.  However, he may file another claim at any time in the future.  New and material evidence to reopen most likely (absent a successful appeal of this determination or a change in the law) will be needed.  Provided that it is established based on such evidence that he has hearing loss for VA purposes as a current disability, whether or not the other criteria for establishing service connection have been met will be considered.

B.  Higher Initial Ratings

1.  Schedular

Ratings represent as far as practicably can be determined the average impairment in earning capacity due to a disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  A rating is assigned under the Rating Schedule by comparing the extent to which a claimant's disability impairs the ability to function under the ordinary conditions of daily life, as demonstrated by symptoms, with the rating criteria for the disability.  Id.; 38 C.F.R. § 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  For an equitable and just rating, the disability's history must be taken into account with all other relevant evidence.  38 C.F.R. §§ 4.1, 4.6.  Examinations must be interpreted and reconciled to form a consistent picture of the disability.  38 C.F.R. § 4.2.  

If two ratings are potentially applicable, the higher rating is assigned if the disability more nearly approximates the criteria required for it.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Different ratings may be assigned for different periods of time for the same disability, a practice known as staging the rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  If a disability has increased in severity, consideration therefore must be given to when the increase occurred.  

a.  Status Post Arthroscopy of the Right Knee

A musculoskeletal disability involves the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Functional loss in the form of limitation of motion may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion, or weakness.  38 C.F.R. §§ 4.40, 4.59.  It also may be due to excess fatigability or incoordination.  38 C.F.R. § 4.45.  An increased rating for functional loss, to include during flare ups, due to those factors accordingly may be assigned under Diagnostic Codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

38 C.F.R. § 4.71a addresses musculoskeletal disabilities.  According to the February 2008 rating decision, the Veteran's service-connected status post arthroscopy of the right knee was rated pursuant to Diagnostic Code 5260 thereunder.  The February 2014 rating decision specifies that rating is pursuant to Diagnostic Code 5010-5260.  Hyphenated Diagnostic Codes are used when the rating for a disability is based on a residual disability.  38 C.F.R. § 4.27.  All potentially applicable Diagnostic Codes, whether 5010, 5260, or some other, must be considered.  Indeed, the Diagnostic Code utilized is fact dependent.  Butts v. Brown, 5 Vet. App. 532 (1993).  A disability that has its own Diagnostic Code may not be rated under another Diagnostic Code.  Copeland v. McDonald, 27 Vet. App. 333 (2015).  Otherwise, a change in Diagnostic Code generally is permissible as long as it is explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

Diagnostic Code 5010 is for arthritis due to trauma.  It calls for establishment by X-rays findings and rating as degenerative arthritis (hypertrophic or osteoarthritis), which is the subject of Diagnostic Code 5003.  This Diagnostic Code also calls for establishment by X-ray findings.  Rating is to be made on the basis of limitation of motion under the appropriate Diagnostic Code(s) for the specific joint(s) involved.  If this results in a noncompensable rating, a 10 percent rating is assigned for each major joint or group of minor joints affected by limitation of motion.  Such limitation must be objective confirmation by findings such as swelling, spasm, or painful motion.  Absent any limited motion, involvement of two or more major joints or two or more minor joint groups warrants a 10 percent rating.  The same with occasional incapacitating exacerbations warrants a 20 percent rating.

Diagnostic Code 5260 addresses limitation of flexion of the leg.  Under it, flexion limited to 45 degrees warrants a 10 percent rating.  A 20 percent rating is assigned for flexion limited to 30 degrees.  The maximum rating of 30 percent is reserved for flexion limited to 15 degrees.  Diagnostic Code 5261 concerns limitation of extension of the leg.  Extension limited to 10 degrees merits a 10 percent rating.  A 20 percent rating is assigned for extension limited to 15 degrees.  Extension limited to 20 degrees calls for a 30 percent rating.  A 40 percent rating requires extension limited to 30 degrees.  The maximum 50 percent rating is reserved for extension limited to 45 degrees.  Normally, flexion is to 140 degrees and extension to zero degrees.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Code 5256 pertains to ankylosis of the knee.  Ankylosis is immobility, consolidation, or fixation of a joint.  Dorland's Illustrated Medical Dictionary 94 (31st ed. 2007); Dinsay v. Brown, 9 Vet. App. 79 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992).  A 30 percent rating is warranted for a favorable angle in full extension or in slight flexion between 0 and 10 degrees.  In flexion between 10 and 20 degrees warrants a rating of 40 percent, while in flexion between 20 and 45 degrees warrants a 50 percent rating.  The maximum 60 percent rating is reserved for an extremely unfavorable angle in flexion at 45 degrees or more.  Diagnostic Code 5257 addresses other knee impairment due to recurrent subluxation or lateral instability.  It provides for a 10 percent rating for slight impairment, a 20 percent rating for moderate impairment, and a maximum 30 percent rating for severe impairment.  

A 20 percent rating is assigned under Diagnostic Code 5258 for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Diagnostic Code 5259 provides for a 10 percent rating for symptomatic removal of semilunar cartilage.  Diagnostic Code 5262 is for impairment of the tibia and fibula.  A 10 percent rating requires malunion with slight knee or ankle disability.  Malunion with moderate knee or ankle disability merits a 20 percent rating, and malunion with marked knee or ankle disability is assigned a 30 percent rating.  The maximum rating of 40 percent is reserved for nonunion of the tibia and fibula with loose motion requiring a brace.  Lastly, Diagnostic Code 5263 establishes a 10 percent rating for acquired, traumatic genu recurvatum, where weakness and insecurity in weight-bearing are objectively demonstrated.

Pyramiding, rating the same symptom of a disability under different Diagnostic Codes, is prohibited.  38 C.F.R. § 4.14.  Yet, ratings under different Diagnostic Codes are warranted for separate and distinct symptoms.  Symptoms cannot overlap, in other words.  Esteban v. Brown, 6 Vet. App. 259 (1994).  Separate ratings are assigned, for example, where there is limitation of flexion and of extension.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59,990 (2004).  Separate ratings also are assigned for arthritis and for instability.  VAOPGCPREC 09-98 (August 14, 1998), 63 Fed. Reg. 56,704 (1998); VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63,604 (1997); Esteban, 6 Vet. App. at 259; Licthenfels v. Derwinski, 1 Vet. App. 484 (1991).

Given the evidence, the Board finds that several Diagnostic Codes are inapplicable to the Veteran's service-connected status post arthroscopy of the right knee, including Diagnostic Codes 5256, 5257, 5262, and 5263.  The Veteran has reported only limited movement, not immobility.  Ankylosis was not found at the December 2007 VA medical examination.  It implicitly was ruled out at the December 2013 VA medical examination because movement was measured.  He never specifically has reported instability and in fact denied such at both examinations.  While he indicated in a January 2010 statement (on VA Form 9) that he uses a wrap or brace "to steady and relieve some of the discomfort" in his right knee, he testified at his hearing that he does not wear a brace because there is no lateral movement.  This testimony, unlike the statement, corresponds with his denial of using any assistive devices at each examination.  His use of a wrap or brace, in sum, was temporary.  

It further does not appear that the Veteran meant to convey instability in using the word "steady."  A September 2004 service treatment record documents that his right knee was stable notwithstanding his reports of locking and catching.  It also was stable at each of the aforementioned VA medical examinations.  The latter examination additionally included findings that there was no recurrent subluxation and that X-rays did not show subluxation.  The aforementioned service treatment record and the December 2007 examination are silent with respect to genu recurvatum and nonunion or malunion of the tibia and fibula.  Detection, and mention of, these conditions would be expected if they existed.  Buczynski v. Shinseki, 24 Vet. App. 221 (2011).  The purpose of the examination and service treatment record indeed was to assess the current state of the Veteran's right knee.  Both implicitly rule out genu recurvatum because his gait was normal.  Finally, the December 2013 VA medical examination found no tibia or fibula impairment.

With respect to Diagnostic Codes 5258 and 5259, the Board finds that the assignment of only one initial rating is possible.  Assigning an initial rating under each Diagnostic Code indeed would constitute prohibited pyramiding, as they have the same subject.  That subject, semilunar cartilage, is a reference to the meniscus.  Dorland's at 1151.  Each Diagnostic Code addresses the aftermath of a meniscus problem.  Service treatment records reveal that the Veteran underwent an operation for a large torn anteromedial plica in his right knee in October 1996.  Plica is a general term for a ridge or a fold.  Mikell v. Brown, No. 95-426, slip op. (U.S. Vet. App. March 31, 1997).  In the knee, the fold is of the synovial membrane.  Dorland's at 1488-89.  The December 2013 VA medical examination included a finding that his operation, in addition to addressing the torn plica, also addressed a torn meniscus.  It was thus found that he had undergone a meniscectomy.  

How these findings were made in light of the service treatment records, which do not reflect a torn meniscus or a meniscectomy, is unclear.  Most likely reliance was placed on the Veteran's repeated reports of such.  In any event, the Board is prohibited from rendering its own medical opinion.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The findings, which were made by a physician, therefore stand.  The torn meniscus finding was the basis for the Veteran's separate initial rating of 20 percent under Diagnostic Code 5258.  20 percent is the maximum initial rating allowable thereunder.  Diagnostic Code 5259, though arguably more applicable given the finding that the Veteran's operation included a meniscectomy, provides for a lower maximum initial rating.  Assigning an initial rating under Diagnostic Code 5258 instead of under Diagnostic Code 5259 was more advantageous to the Veteran, in other words.  This rating further accounts for his aforementioned report of locking and catching.  

Finally, the Board finds that an initial rating in excess of 10 percent is not warranted for the Veteran's service-connected status post arthroscopy of the right knee based on limitation of motion.  No separate compensable initial rating is warranted on this basis either.  The Veteran has reported constant right knee pain and limitation of motion.  Measurements for flexion and extension are not documented in the September 2004 service treatment record.  Yet it does document normal range of motion in terms of flexion and extension, despite the Veteran's report of occasional difficulty straightening, in his right knee.  At the December 2007 VA medical examination, his right knee range of motion was from zero degrees extension to 120 degrees flexion initially and upon repetition.  Pain was not objectively demonstrated, and it was indicated that there was no functional impairment due to pain, weakness, fatigue, or incoordination.  The Veteran thereafter reported that his knee was painful during the examination but that it was dulled because he takes pain medication daily.

At the December 2013 VA medical examination, the Veteran's flexion in this knee was to 140 degrees with pain objectively demonstrated beginning at 125 degrees.  His extension was to zero degree degrees with no objective demonstration of pain.  These measurements were unchanged upon repetition.  It was indicated that there was no functional impairment.  In sum, the Veteran's right knee flexion has been to 120 degrees at worst.  This includes initially and, when assessed, upon repetition.  120 degrees is far greater than limitation to 45 degrees, the requirement for the lowest compensable initial rating of 10 percent.  The Veteran's right knee extension has been normal at zero degrees.  This includes initially and, when assessed, upon repetition.  Zero degrees is considerably better than limitation to 10 degrees, the requirement for the lowest compensable initial rating of 10 percent.  

Noncompensable initial ratings therefore are warranted under Diagnostic Codes 5260 and 5261.  Pain, to the extent it was present during range of motion, does not alter these findings.  Indeed, painful motion does not by itself constitute limited motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The pain must prevent some portion of the normal range of motion in order for there to be limited motion.  The Veteran experiences pain with movement, but it is not significant enough to limit his flexion or extension to the required degree.  Since pain must prevent some portion of the normal range of motion in order for there to be limited motion, so must other factors like weakness, fatigability, and incoordination.  The Veteran has reported has reported popping, swelling, fatigability, and lack of endurance.  Like with pain, however, none of these factors is significant enough to limit his flexion or extension to the required degree.  

Flare-ups finally do not alter the findings that only noncompensable initial ratings are warranted under Diagnostic Codes 5260 and 5261.  It was opined at each VA medical examination that determining his right knee range of motion during a flare-up or after repeated use over a period of time, which would include as limited by pain and other factors, would require resort to speculation.  A medical opinion must be supported by an explanation to be probative.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl, 21 Vet. App. at 120.  No explanation for this finding was provided at the December 2007 examination.  Yet the December 2013 examination included the explanation that the Veteran was not then experiencing a flare-up.  Measurements would need to be taken during a flare-up, in other words.  Neither examination was during a flare-up.  Further, the Veteran denied flare-ups at each.  He has not reported that his range of motion is limited more than normal after repeated use over a period of time.

In sum, the Veteran has limitation of motion in terms of flexion only that is not compensable under Diagnostic Code 5260.  Diagnostic Codes 5010 and 5003 thus must be considered.  X-rays taken as part of the December 2007 VA medical examination showed nothing other than minor narrowing of the medial compartment joint space.  X-rays taken as part of the December 2013 VA examination showed minor degenerative changes in the right knee.  Diagnostic Code 5003 thus is applicable.  This conflicts with the previous use of Diagnostic Code 5010, which it is reiterated is for traumatic as opposed to degenerative arthritis.  No resolution of the conflict is necessary, however, since Diagnostic Code 5010 calls for rating pursuant to Diagnostic Code 5003.  Confirmation of the flexion limitation of motion is clear given that pain has been objectively demonstrated and that the Veteran has reported swelling.  Yet, the knee constitutes one major joint.  38 C.F.R. § 4.45(f).  As such, only a 10 percent initial rating is allowable.  A higher initial rating on this basis is not warranted, in other words.

Consideration finally has been given by the Board to the benefit of the doubt and reasonable doubt as well as to the assignment of a staged rating.  However, there is no doubt or reasonable doubt to resolve to the Veteran's benefit or in his favor regarding the determination that an initial rating in excess of 10 percent is not warranted for his service-connected status post arthroscopy of the right knee.  Indeed, it is based on the preponderance of the evidence-as is the determination that no separate initial rating is warranted.  No staged rating is warranted because both of these determinations apply to the entire period on appeal, which spans from the day following the Veteran's discharge from service to present.  His claim, in sum, is denied regarding this issue.

b.  GERD

38 C.F.R. § 4.114 addresses digestive disabilities.  The Veteran's service-connected GERD has been rated pursuant to Diagnostic Code 7346 thereunder.  This rating is by analogy since GERD does not have its own Diagnostic Code.  38 C.F.R. § 4.27.  The subject of Diagnostic Code 7346 indeed is hiatal hernia.  It provides a 10 percent rating for when there are two or more symptoms for the 30 percent rating but of less severity.  A 30 percent rating is merited for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation which is accompanied by substernal or arm or shoulder pain and is productive of considerable impairment of health.  The maximum 60 percent rating is reserved for symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia or other symptom combinations productive of severe impairment of health. 

Like above, all potentially applicable Diagnostic Codes must be considered.  It indeed is reiterated that the Diagnostic Code utilized is fact dependent and that a change generally is permissible as long as it is explained.  Butts, 5 Vet. App. at 532; Pernorio, 2 Vet. App. at 625.  No Diagnostic Codes other than 7346 are potentially applicable, however.  Digestive disabilities, particularly those within the abdomen, differ in the site of pathology but produce the same or similar symptoms to varying degrees.  38 C.F.R. § 4.113.  Rating these disabilities separately under different Diagnostic Codes would constitute prohibited pyramiding.  Id.; 38 C.F.R. § 4.14.  As such, ratings under Diagnostic Codes 7301 to 7329 inclusive, 7331, 7342, and 7345 to 7348 inclusive cannot be combined.  38 C.F.R. § 4.114.  A single rating instead is assigned under the Diagnostic Code which reflects the predominant symptoms, with elevation to the next higher rating where warranted for overall severity.  Id.

The Board finds, upon consideration of the evidence, that an initial rating in excess of 10 percent is not warranted for the Veteran's service-connected GERD.  He reports waxing and waning of all his symptoms.  One consistently reported symptom is reflux.  X-rays taken as part of the December 2007 VA medical examination showed trace amounts of reflux.  The Veteran also consistently has reported some nausea as well as pyrosis/heartburn.  Though he initially denied dysphagia and vomiting, he more recently has reported both.  He also recently has reported four episodes of sleep disturbance due to reflux per year lasting 10 days each, regurgitation, substernal arm or shoulder pain, and transient melena.  He has not reported anything conveying that his symptoms are productive of even considerable impairment of health, however.  Other than the aforementioned, the Veteran has reported only that his symptoms are aggravated by his consumption of water and some foods and that he takes medication daily to control them.   He is able to drink and eat close to nearly normally, in other words.  

The Veteran indeed was around 245 pounds at the December 2007 examination.  His weight was not recorded at the December 2013 VA medical examination, but it was silent with respect to him being too thin.  The same is true for anything else reflective of significant health impairment at both examinations.  Detection, and mention of, the aforementioned would be expected if it existed, since the purpose of the examinations was to assess the current state of the Veteran's GERD.  Buczynski, 24 Vet. App. at 221.  Consideration has been given by the Board to the benefit of the doubt and reasonable doubt as well as to the assignment of a staged rating.  However, there is no doubt or reasonable doubt to resolve to the Veteran's benefit or in his favor regarding the determination that an initial rating in excess of 10 percent is not warranted for his service-connected GERD.  Indeed, this determination is based on the preponderance of the evidence.  No staged rating is warranted because it applies to the entire period on appeal, which spans from the day following the Veteran's discharge from service to present.  His claim, in sum, is denied regarding this issue.

c.  Hemorrhoids

The Veteran's service-connected hemorrhoids has been rated pursuant to Diagnostic Code 7336 under 38 C.F.R. § 4.114.  Diagnostic Code 7336 concerns external or internal hemorrhoids.  It assigns a noncompensable rating when they are mild or moderate.  A 10 percent rating requires that they be large or thrombotic, irreducible, with excessive redundant tissue, and evidence frequent recurrences.  The maximum 20 percent rating requires that they be with persistent bleeding and secondary anemia or with fissures.  Unlike above, other potentially applicable Diagnostic Codes are not for consideration.  Rating under another Diagnostic Code indeed is not appropriate since the disability of concern has its own Diagnostic Code.  Copeland, 27 Vet. App. at 333.  

Based on the evidence, the Board finds that an initial compensable rating for the Veteran's service-connected hemorrhoids is not warranted.  He has reported recurrences which have become more frequent over time.  This frequency has ranged from a low of two to three episodes per year to a high of monthly episodes.  There, in sum, is evidence of frequent recurrences.  The Veteran additionally has reported only using medication and occasional blood spotting his toilet paper during recurrences.  He has not reported that his hemorrhoids are large or thrombotic, irreducible, or with excessive redundant tissue, in other words.  Indeed, he denied thrombosis at the December 2007 VA medical examination.  Otherwise, hemorrhoids that are large or thrombotic, irreducible, or with excessive redundant tissue have not been found.  There were no external hemorrhoids at the December 2007 and December 2013 examinations.  Both examinations further were silent with regard to the presence of internal hemorrhoids.  
Detection, and mention of, the aforementioned would be expected if they existed, since the purpose of the VA medical examinations was to assess the current state of all the Veteran's hemorrhoids.  Buczynski, 24 Vet. App. at 221.  Consideration has been given by the Board to the benefit of the doubt and reasonable doubt as well as to the assignment of a staged rating.  However, there is no doubt or reasonable doubt to resolve to the Veteran's benefit or in his favor regarding the determination that an initial compensable rating is not warranted for his service-connected hemorrhoids.  Indeed, this determination is based on the preponderance of the evidence.  No staged rating is warranted because it applies to the entire period on appeal, which spans from the day following the Veteran's discharge from service to present.  His claim, in sum, is denied regarding this issue.

2.  Extraschedular

As an alternative to assigning a rating under the Rating Schedule, one may be assigned on an extraschedular basis.  38 C.F.R. § 3.321(b); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  First, it must be determined that the service-connected disability picture is so unusual or exceptional that the schedular rating criteria are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  This requires comparing these criteria with the symptoms of each service-connected disability individually as well as with any symptoms of a combination of service-connected disabilities.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  It then must be determined whether there are related factors such as marked interference with employment or frequent periods of hospitalization.  Thun, 22 Vet. App. at 111.  Referral finally must be made for extraschedular rating consideration.  Id.

Neither the Veteran's service-connected status post arthroscopy of the right knee nor his service-connected GERD or service-connected hemorrhoids is unusual or exceptional.  Indeed, each is reasonably described by the schedular rating criteria set forth above.  For his status post arthroscopy of the right knee, the initial rating assigned based on them has taken into account the severity of his loss of motion, to include as impacted by his pain, popping, swelling, fatigability, and lack of endurance.  The initial rating assigned based on them for his GERD has taken into account the severity of his health impairment due to his epigastric distress, reflux, nausea, dysphagia, pyrosis/heartburn, regurgitation, substernal arm or shoulder pain, vomiting, and melena.  The initial rating assigned based on them for his hemorrhoids has taken into account his frequent recurrences.  His aforementioned symptoms, in sum, are contemplated by the schedular rating criteria.  

While none of these criteria address that the Veteran takes medication for each of his aforementioned service-connected disabilities, this does not automatically render them inadequate.  Doing so is typical, not unusual or exceptional, of an individual with these disabilities.  The Veteran has reported some difficulty sitting, driving, bending, standing, walking, and lifting due to his service-connected status post arthroscopy of the right knee and other service-connected musculoskeletal and peripheral nerve disabilities (cervical spine, lumbar spine, right sacroiliac joint, right hand, left arm and shoulder, left brachial plexus, left elbow, and left wrist).  Difficulty lifting obviously is a symptom of his upper extremity disabilities in combination, while difficulty bending obviously is a symptom of his spinal and sacroiliac joint disabilities in combination.  Difficulty sitting and driving were attributed to his spinal disabilities.  Difficulty standing and walking, however, are obvious symptoms of his spinal and lower extremity disabilities in combination.  Yet some such difficulty is typical, not unusual or exceptional, of an individual with a knee disability let alone these other lower extremity disabilities as well.  

Referral for consideration of the assignment of an extraschedular rating, in sum, is not warranted because the schedular rating criteria are adequate.  Even if the schedular rating criteria were inadequate, referral still would not be warranted because the related factors do not exist.  There is no indication that the Veteran ever, much less frequently, has been hospitalized because of his status post arthroscopy of the right knee, GERD, or hemorrhoids.  There also is no indication of marked interference, interference beyond that contemplated by the initial rating assigned herein, with employment due to these service-connected disabilities.  Notwithstanding them, the Veteran reported working with computers at the December 2007 VA medical examination.  He also testified about working at his hearing.  It finally was found at the December 2013 VA medical examination that none of the aforementioned disabilities impacted his ability to work.  
3.  Total Disability Based on Individual Unemployability (TDIU)

When a higher initial rating is sought, entitlement to a TDIU due to the service-connected disability or disabilities involved must be considered as a component of the matter if the issue is either expressly raised by the Veteran or his representative or reasonably raised by the evidence.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  A TDIU is warranted when the Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disability or disabilities rated at less than 100 percent.  38 C.F.R. §§ 3.340, 4.15, 4.16.  The Veteran's level of education, special training, and previous work experience may be considered, but her age and the effect of disabilities that are not service-connected may not be taken into account.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

In addition to the service-connected disabilities already noted, the Veteran is in receipt of service connection for tinnitus and erectile dysfunction.  Only his status post arthroscopy of the right knee, GERD, and hemorrhoids are for consideration as part of this matter, however.  He has not reported that he is unable to secure or follow a substantially gainful occupation because of them.  Indeed, he was working at least at the time of the December 2007 VA medical examination and the October 2012 hearing notwithstanding all of his service-connected disabilities to include the three aforementioned.  Whether or not he has worked since the hearing is unknown.  However, the December 2013 examination found no reason that he could not work even if he had not been working.  That he is not prevented from working altogether because of his service-connected status post arthroscopy of the right knee, GERD, and hemorrhoids follows from the aforementioned finding of not even marked interference with his ability to work due to them.  Consideration of a TDIU as a component of this matter, in sum, is not warranted.  


ORDER

Service connection for bilateral hearing loss is denied.

An initial rating higher than 10 percent for service-connected status post arthroscopy of the right knee is denied.

An initial rating higher than 10 percent for service-connected GERD is denied.

An initial compensable rating for service-connected hemorrhoids is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


